Exhibit 10.1

 

[g78571kai001.jpg]

February 10, 2015

Synta Pharmaceuticals Corp.

45 Hartwell Avenue

Lexington, Ma 02421

 

tel.  781 274 8200

fax: 781 274 8228

 

VIA HAND DELIVERY

 

Keith Ehrlich

58 Pine Hill Ln.

Concord, Ma 01742

 

Re:                             Separation Agreement

 

Dear Keith:

 

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Synta Pharmaceuticals Corp. (“Synta”).  Payment of the
Separation Benefit described below is contingent on your agreement to and
compliance with the terms of this Agreement.  This Agreement shall become
effective on the date that is the eighth (8th) day following your execution of
it, as explained more fully in Section 7 below (the “Effective Date”).

 

1.                                      Separation of Employment.  As we
discussed, your employment with Synta shall end effective February 19, 2015 (the
“Separation Date”).  From and after the Separation Date, you shall not represent
yourself or perform services as an employee of Synta or any of its subsidiaries
or affiliates.  As of the Separation Date, you shall resign from any other
positions on which you served with respect to Synta and such subsidiaries and
affiliates.

 

2.                                      Separation Benefit.  In exchange for the
promises and covenants contained herein, including but not limited to your
release of claims, Synta agrees to provide you with the following (together, the
“Separation Benefit”):

 

(a)                                 Synta shall provide you or, upon your death,
your estate with payment of an amount equal to six (6) months of your current
base salary, less applicable federal, state, local and other employment-related
deductions, paid in equal installments in accordance with Synta’s normal payroll
practices over the six (6) month period following the later of the Effective
Date or the Separation Date.

 

(b)                                 In the event that you choose to exercise
your right under COBRA(1) to continue your participation in Synta’s health
insurance plan (which you may do, to the extent permitted by COBRA, regardless
of whether you sign this Agreement), Synta shall pay for the costs for such
coverage for the six (6) month period following your Separation Date, except for
your co-pay (if any) which shall be deducted from your severance payments
described in Section 2(a) above, to

 

--------------------------------------------------------------------------------

(1)                                 “COBRA” is the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended.

 

1

--------------------------------------------------------------------------------


 

the same extent that such insurance is provided to persons then currently
employed by Synta, provided that this obligation shall cease on the date you
become eligible to receive health insurance benefits through any other employer,
and you agree to provide Synta with written notice immediately upon securing
such employment and upon becoming eligible for such benefits.

 

(c)                                  Synta shall: (i) accelerate the vesting of
unvested options under Synta’s 2001 Stock Plan and 2006 Stock Plan (the “Stock
Plan”) and any Stock Option Agreements executed by you pursuant thereto (the
“Option Agreement”) such that your options to purchase a total of 365,802 shares
of Synta common stock subject to the Stock Plan and the Option Agreements shall
be fully vested and exercisable as of the Effective Date (the “Vested Options”),
and (ii) extend the exercise period of the Vested Options under the Stock Option
Agreement (including by your estate in the event of your death or Disability as
described in the applicable Option Agreement) to the earlier of eighteen (18)
months following the Separation Date or the expiration date of the applicable
Vested Options as set forth in the Stock Plan and/or Option Agreement.  Please
note that the acceleration of vesting of options may cause certain options
currently deemed to be incentive stock options taxable in accordance with
Section 422 of the Internal Revenue Code of 1986, as amended, to be converted
into non-qualified stock options which are taxable upon exercise.  You
acknowledge and agree that Synta does not guarantee or make any representations
regarding the tax consequences of this provision or the tax treatment of any
stock options.  The terms and conditions of the Stock Plan and the Option
Agreement are incorporated herein by reference and shall survive the signing of
this Agreement.

 

(d)                                 Synta shall permit you to remain eligible
for payment of an annual bonus based on services performed during calendar year
2014, which bonus shall be determined by the Compensation Committee of Synta’s
Board of Directors pursuant to its standard practices and procedures regarding
same, and irrespective of any normal eligibility requirements related to
continued employment, provided that if you are not employed on the date that
such bonus is paid to Synta’s officers (i.e., your Separation Date occurs before
such annual bonus is paid to Synta’s officers), then such annual bonus shall be
in an amount equal to eighty percent (80%) of your standard target annual bonus
amount, and such annual bonus shall be paid to you or, upon your death, your
estate on Synta’s next standard pay date following the later of the Effective
Date or the Separation Date.

 

You acknowledge and agree that the Separation Benefit is not otherwise due or
owing to you under any Synta policy or practice.  You further acknowledge that
except for the Separation Benefit, your final wages, any accrued but unused
vacation, and any properly incurred but not yet reimbursed business expenses
(each of which shall be paid or reimbursed, as the case may be, in accordance
with Synta’s regular payroll practices and applicable law), you are not now and
shall not in the future be entitled to any other compensation from Synta
including, without limitation, other wages, commissions, bonuses, vacation pay,
holiday pay, equity, stock, stock options, paid time off, or any other form of
compensation or benefit.

 

3.                                      Unemployment Benefits.  By virtue of
your separation of employment, you shall be entitled to apply for unemployment
benefits.  The determination of your eligibility for such benefits shall be made
by the appropriate state agency pursuant to applicable state law.  Synta

 

2

--------------------------------------------------------------------------------


 

agrees that it shall not contest any claim for unemployment benefits by you. 
Synta, of course, shall not be required to falsify any information.

 

4.                                      Cooperation.  During the six (6) months
following the Effective Date, you shall cooperate fully with Synta in connection
with any matter or event relating to your employment or events that occurred
during your employment, including, without limitation: (a) being available upon
reasonable notice to meet with Synta regarding matters in which you have been
involved (including contract matters or audits); (b) assisting Synta in
transitioning your job duties to other Synta personnel or contractors;
(c) assisting with any audit, inspection, proceeding or other inquiry by a
private or public entity; and (d) as requested by Synta, assisting in the
defense or prosecution of any claims or actions now in existence or which may be
brought or threatened in the future against or on behalf of Synta (including
claims or actions against its affiliates and its and their officers and
employees), including acting as a witness, providing affidavits, and preparing
for, attending and participating in any legal proceeding (including depositions,
consultation, discovery or trial) in connection with such claim or action.  You
further agree that should you be contacted (directly or indirectly) by any
person or entity adverse to Synta (for example, by any party representing an
individual or entity), you shall promptly notify Synta in writing.  You shall be
reasonably compensated for your time and reimbursed for any reasonable costs and
expenses incurred in connection with providing such cooperation under this
section.

 

5.                                      Confidentiality, Return of Property,
Non-Disparagement; Related Matters.  You expressly acknowledge and agree to the
following:

 

(a)                                 You shall adhere to the Non-Competition,
Confidentiality and Inventions Agreement between you and Synta regarding
confidential information, intellectual property, and non-competition and
non-solicitation (the “Non-Disclosure and Non-Competition Agreement”), the terms
of which are incorporated herein and shall survive the signing of this
Agreement.

 

(b)                                 You shall promptly return to Synta all Synta
documents (and any copies thereof), equipment and property, and you shall abide
by any and all common law and statutory obligations relating to protection of
Synta’s trade secrets and confidential and proprietary information.

 

(c)                                  All information relating in any way to the
negotiation of this Agreement, including the terms and amount of financial
consideration provided for in this Agreement, shall be held confidential by you
and shall not be publicized or disclosed to any person (other than an immediate
family member, legal counsel or financial advisor, provided that any such whom
disclosure is made agrees to be bound by these confidentiality obligations), to
any government agency (except as mandated by state or federal law), or to any
business entity.

 

(d)                                 You shall not make any statements that are
disparaging about Synta or its officers, directors and managers, including, but
not limited to, any statements that disparage any product, service, finances,
financial condition, capability or any other aspect of the business of Synta,
and you shall not engage in any conduct that is intended to harm professionally
or personally the reputation of Synta or its officers, directors and managers.

 

3

--------------------------------------------------------------------------------


 

(e)                                  A breach of any provision of this section
shall constitute a material breach of this Agreement and, in addition to any
other legal or equitable remedy available to Synta, shall entitle Synta to
recover the Separation Benefit provided to you under this Agreement.

 

6.                                      Your Release of Claims.

 

(a)                                 Release.  You agree and acknowledge that by
signing this Agreement and accepting the Separation Benefit, and for other good
and valuable consideration provided for in this Agreement, you are waiving and
releasing your right to assert any form of legal claim against
Synta(2) whatsoever for any alleged action, inaction or circumstance existing or
arising from the beginning of time through the Separation Date.  Your waiver and
release herein is intended to bar any form of legal claim, charge, complaint or
any other form of action (jointly referred to as “Claims”) against Synta seeking
any form of relief including, without limitation, equitable relief (whether
declaratory, injunctive or otherwise), the recovery of any damages or any other
form of monetary recovery whatsoever (including, without limitation, back pay,
front pay, compensatory damages, emotional distress damages, punitive damages,
attorneys’ fees and any other costs), for any alleged action, inaction or
circumstance existing or arising through the Separation Date.  Without limiting
the generality of the foregoing, you specifically waive and release Synta from
any waivable claim arising from or related to your employment relationship with
Synta including, without limitation:

 

(i)                                    Claims under any Massachusetts or any
other state or federal statute, regulation or executive order (as amended)
relating to employment, discrimination, fair employment practices, or other
terms and conditions of employment, including but not limited to the Age
Discrimination in Employment Act and Older Workers Benefit Protection Act (29
U.S.C. § 621 et seq.), the Civil Rights Acts of 1866 and 1871 and Title VII of
the Civil Rights Act of 1964 and the Civil Rights Act of 1991 (42 U.S.C. § 2000e
et seq.), the Equal Pay Act (29 U.S.C. §201 et seq.), the Americans With
Disabilities Act (42 U.S.C. § 12101 et seq.), the Genetic Information
Non-Discrimination Act (42 U.S.C. §2000ff et seq.), the Massachusetts Fair
Employment Practices Statute (M.G.L. c. 151B § 1 et seq.), the Massachusetts
Equal Rights Act (M.G.L. c. 93 §102), the Massachusetts Civil Rights Act (M.G.L.
c. 12 §§ 11H & 111), the Massachusetts Privacy Statute (M.G.L. c. 214 § 1B), the
Massachusetts Sexual Harassment Statute (M.G.L. c. 214 § 1C), and any similar
Massachusetts or other state or federal statute.

 

(ii)                                Claims under any Massachusetts or any other
state or federal statute, regulation or executive order (as amended) relating to
wages, hours or other terms and conditions of employment, including but not
limited to the National Labor Relations Act (29 U.S.C. § 151 et seq.), the
Family and Medical Leave Act (29 U.S.C. §2601 et seq.), the Employee Retirement
Income Security Act of 1974 (29 U.S.C. § 1000 et seq.), COBRA (29 U.S.C. § 1161
et seq.), the Worker Adjustment and Retraining Notification Act (29 U.S.C. §
2101 et seq.), the Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the
Massachusetts Minimum Fair Wages Act (M.G.L. c. 151 § 1 et. seq.), the
Massachusetts Equal Pay Act (M.G.L. c. 149 § 105A), and any similar
Massachusetts or other state or federal statute.  Please note that this section

 

--------------------------------------------------------------------------------

(2)                                 For purposes of this section, “Synta” means
Synta Pharmaceuticals Corp. and its divisions, affiliates, subsidiaries and
related entities, and its and their owners, shareholders, partners, directors,
officers, employees, trustees, agents, successors and assigns.

 

4

--------------------------------------------------------------------------------


 

specifically includes a waiver and release of Claims that you have or may have
regarding payments or amounts covered by the Massachusetts Wage Act or the
Massachusetts Minimum Fair Wages Act (including, for instance, hourly wages,
salary, overtime, minimum wages, commissions, vacation pay, holiday pay, sick
leave pay, dismissal pay, bonus pay or severance pay).

 

(iii)                            Claims under any Massachusetts or any other
state or federal common law theory, including, without limitation, wrongful
discharge, breach of express or implied contract, promissory estoppel, unjust
enrichment, breach of a covenant of good faith and fair dealing, violation of
public policy, defamation, interference with contractual relations, intentional
or negligent infliction of emotional distress, invasion of privacy,
misrepresentation, deceit, fraud or negligence or any claim to attorneys’ fees
under any applicable statute or common law theory of recovery.

 

(iv)                             Claims under any Massachusetts or any other
state or federal statute, regulation or executive order (as amended through the
Separation Date) relating to whistleblower protections, violation of public
policy, or any other form of retaliation or wrongful termination, including but
not limited to the Sarbanes-Oxley Act of 2002 and any similar Massachusetts or
other state or federal statute.

 

(v)                                 Any other Claim arising under other state or
federal law.

 

(b)                                 Release Limitation.  Notwithstanding the
foregoing, this section does not:

 

(i)                                    release Synta from any obligation
expressly set forth in this Agreement;

 

(ii)                                waive or release any legal claims which you
may not waive or release by law, including but not limited to obligations under
workers’ compensation laws;

 

(iii)                            prohibit you from challenging the validity of
this release under federal or state law;

 

(iv)                             prohibit you from filing a charge or complaint
of employment-related discrimination with the Equal Employment Opportunity
Commission (“EEOC”) or similar state agency; or

 

(v)                                 prohibit you from participating in any
investigation or proceeding conducted by the EEOC or similar state agency.

 

Please note, however, that your waiver and release are intended to be a complete
bar to any recovery or personal benefit by or to you with respect to any claim,
including those raised through a charge with the EEOC or similar state agency,
except those which cannot be released under law.  Accordingly, nothing in this
section shall be deemed to limit Synta’s right to seek immediate dismissal of
such charge or complaint on the basis that your signing of this Agreement
constitutes a full release of any individual rights, or to seek restitution to
the extent permitted by law of the economic benefits provided to you under this
Agreement in the event you successfully challenge the validity of this release
and prevail in any claim.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Acknowledgement.  You acknowledge and agree
that, but for providing this waiver and release, you would not be receiving the
Separation Benefit provided to you under the terms of this Agreement.

 

7.                                      ADEA/OWBPA Review and Revocation
Period.  You and Synta acknowledge that you are over the age of 40 and that you,
therefore, have specific rights under the Age Discrimination in Employment Act
(“ADEA”) and the Older Workers Benefit Protection Act (the “OWBPA”), which
prohibit discrimination on the basis of age.  It is Synta’s desire and intent to
make certain that you fully understand the provisions and effects of this
Agreement.  To that end, you have been encouraged and given the opportunity to
consult with legal counsel for the purpose of reviewing the terms of this
Agreement.  Consistent with the provisions of the ADEA and OWBPA, Synta also is
providing you with twenty one (21) days in which to consider and accept the
terms of this Agreement by signing below and returning it to Deborah Southmayd,
Synta Pharmaceuticals Corp., 45 Hartwell Avenue, Lexington, MA 02421.  You may
rescind your assent to this Agreement if, within seven (7) days after you sign
this Agreement, you deliver by hand or send by mail (certified, return receipt
and postmarked within such 7-day period) a notice of rescission at the
above-referenced address.

 

8.                                      Taxes and Withholdings.  The Separation
Benefit provided under this Agreement shall be reduced by all applicable
federal, state, local and other deductions, taxes, and withholdings.  Synta does
not guarantee the tax treatment or tax consequences associated with any payment
or benefit under this Agreement, including but not limited to consequences
related to Section 409A of the Internal Revenue Code.

 

9.                                      Modification; Waiver; Severability.  No
variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by the parties hereto.  The failure of Synta to seek
enforcement of any provision of this Agreement in any instance or for any period
of time shall not be construed as a waiver of such provision or of Synta’s right
to seek enforcement of such provision in the future.  The provisions of this
Agreement are severable, and if for any reason any part hereof shall be found to
be unenforceable, the remaining provisions shall be enforced in full.

 

10.                               Choice of Law and Venue; Jury Waiver.  This
Agreement shall be deemed to have been made in Massachusetts, shall take effect
as an instrument under seal within Massachusetts, and shall be governed by and
construed in accordance with the laws of Massachusetts, without giving effect to
conflict of law principles.  You agree that any action, demand, claim or
counterclaim relating to the terms and provisions of this Agreement, or to its
breach, shall be commenced in Massachusetts in a court of competent
jurisdiction, and you further acknowledge that venue for such actions shall lie
exclusively in Massachusetts and that material witnesses and documents would be
located in Massachusetts.

 

11.                               Entire Agreement.  You acknowledge and agree
that this Agreement, along with the specific agreements that are expressly
incorporated herein by reference and stated as surviving the signing of this
Agreement, supersede any and all prior or contemporaneous oral and written
agreements between you and Synta, and set forth the entire agreement between you
and Synta.

 

6

--------------------------------------------------------------------------------


 

12.                               Knowing and Voluntary Agreement.  By executing
this Agreement, you are acknowledging that you have been afforded sufficient
time to understand the terms and effects of this Agreement, that your agreements
and obligations hereunder are made voluntarily, knowingly and without duress,
and that neither Synta nor its agents or representatives have made any
representations inconsistent with the provisions of this Agreement.

 

This Agreement may be signed on one or more copies, each of which when signed
shall be deemed to be an original, and all of which together shall constitute
one and the same Agreement.  If the foregoing correctly sets forth our
understanding, please sign, date and return the enclosed copy of this Agreement
to Deborah Southmayd, Synta Pharmaceuticals Corp., 45 Hartwell Avenue,
Lexington, MA 02421.  If Synta does not receive your acceptance within
twenty-one (21) days, the Agreement shall terminate and be of no further force
or effect.

 

 

Sincerely,

 

 

 

SYNTA PHARMACEUTICALS CORP.

 

 

 

 

 

 

By:

/s/ Arthur J. McMahon

 

 

Arthur J. McMahon

 

 

Senior Vice-President, Human Resources

 

 

 

Dated:

2/10/15

 

Agreed and Acknowledged:

 

 

 

 

 

/s/ Keith Ehrlich

 

Keith Ehrlich

 

 

 

 

 

 

 

Dated:

2/10/15

 

 

7

--------------------------------------------------------------------------------